 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate on a departmental basis.16 Accordingly, we shall dismiss thepetitions in Cases Nos. 35-RC-1545, 35-RC-1549, and 35-RC-1561.We shall direct elections in the following voting groups :(1)All employees of the toolroom departments, including lead-men, toolmakers A and B, toolroom machine hands 1 and 2, machineshop heat treaters and welders, but excluding inspectors, cutter-sharpeners and cutter-sharpener learners, all other employees, andsupervisors as defined in the Act.(2)All boilerhouse department employees, including the leadmanand boilerhouse attendants, but excluding all other employees andsupervisors as defined in the Act.If a majority of employees in voting group (1) or (2) vote forthe Union seeking to represent them separately, they will be taken tohave indicated their desire to constitute a separate bargaining unit,and the Regional Director conducting the elections is instructed toissue a certification of representatives to the Union seeking and se-lected by such unit, which the Board, under such circumstances, findsto be appropriate for purposes of collective bargaining. In the eventa majority do not vote for the Union seeking to represent them sepa-rately, these employees remain a part of the existing unit and theRegional Director will issue a certification of results of election tosuch effect.[The Board dismissed the petitions filed in Cases Nos. 35-RC-1545,35-RC-1549, and 35-RC-1561.][Text of Direction of Elections omitted from publication.]16Grand River Chemical Division of Deere & Company,111 NLRB 770, 773. Cf.American Potash & Chemical Corporation,sui)ra.Kennecott Copper Corporation,Ray Mines DivisionandInter-national Union of Mine,Mill & Smelter Workers,Ind., Peti-tioner.Case No. 21-RC-534. December 10, 1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent electionexecuted on August 5, 1958, an election by secret ballot was con-ducted on August 19, 1958, under the direction and supervision ofthe Regional Director for the Twenty-first Region of the NationalLabor Relations Board, among the employees in the stipulated unit.Following the election, the Regional Director issued and served onthe parties a tally of ballots, which shows that of approximately 85eligible voters, 37 votes were cast for the Petitioner, 40 for UnitedSteelworkers of America, AFL-CIO, 2 for International Chemical122 NLRB No. 59. KENNECOTT COPPER CORPORATION371Workers Union, AFL-CIO, and none against the participating labororganizations. There were no void or challenged ballots.On August 25, 1958, the Petitioner filed timely objections to theconduct of the election. The Regional Director conducted an investi-gation of the objections, and on October 24, 1958, issued his reporton objections, in which he recommended that the Petitioner's objec-tions be overruled in their entirety, and that Steelworkers be certi-fied. The Petitioner has filed exceptions only to so much of theRegional Director's report as relates to the voting eligibility of oneemployee, Gardner Heaps. In the absence of exceptions to the otherfindings of the Regional Director, we adopt thempro forma.The Board 1 has considered the exceptions and the entire record inthe case, and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner and the Intervenors, United Steelworkers ofAmerica, AFL-CIO, and International Chemical Workers Union,AFL-CIO, are labor organizations claiming to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 2(6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: All production employees at the Em-ployer'sHayden, Arizona, smelter, including brickmasons and filterplant employees, but excluding office employees, professional andtechnical employees, maintenance employees including mechanicalpunchermachinists, oilers, generalmaintenance repairmen andhelpers, power and water department employees, waste heat boileroperators, electrical department employees, watchmen, guards, andsupervisors as defined in the Act.5.Gardner Heaps' name appeared on the eligibility list, althoughhe was in fact ineligible to vote, having been first employed after theeligibility date.He cast an unchallenged ballot at the election. ThePetitioner concedes that the Employer's action in listing Heapsamong the eligible employees was an honest error, but contends thatSteelworkers knew that Heaps was ineligible to vote but kept itsknowledge secret. The Petitioner does not allege that the Board agentin charge of the election knew or should have known of Heaps' in-eligibility.The Regional Director's investigation reveals that theunions participating in the election had a full and equal opportunity'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Bean,and Panning]. 372DECISIONS OF NATIONALLABOR RELATIONS BOARDto check the eligibility list. Because Heaps' statuswas ascertainableby the Petitioner, through its members in the plant, we will applythe Board's usual rule that the burden of checking the accuracy ofeligibility lists rests with the participating unions, and not with the.Board. The Petitioner's belated objection to Heaps' ballot is in thenature of a postelection challenge and will not be entertained.2As Steelworkers has obtained a majority of the valid votes cast,we shall certify it as the exclusive representative of the employees inthe stipulated unit.[The Board certified United Steelworkers of America, AFI^-CIO,as the designated collective-bargaining representative of the em-ployees in the appropriate unit described in paragraph 4, above.]2 Calcor Corporation,106 NLRB539;Earl Fruit Company,107 NLRB 64.Haberle Engineering and Manufacturing Co.andInternationalAssociation of Machinists,District108,AFL-CIO.Case No.18-CA-25&5.December 11, 1958DECISION AND ORDEROn August 19, 1958, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding, ineffect, that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that the com-plaint be dismissed. in its entirety, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the General Coun-sel and the Respondent filed exceptions to the Intermediate Report,and briefs in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner. Accordingly,we shall dismissthe complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASE-Upon charges filed by the International Association of Machinists,District 108,AFL-CIO,herein called the Union,the General Counsel of the National: Labor122 NLRB No. 64.